11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Kadane Corporation,                          * From the 29th District
                                               Court of Palo Pinto County,
                                               Trial Court No. C42625.

Vs. No. 11-11-00236-CV                      * June 27, 2013

Cholla Petroleum, Inc.,                     * Memorandum Opinion by Wright, C.J.
                                              (Panel consists of: Wright, C.J.,
                                              McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court=s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Kadane Corporation.